Title: From Thomas Jefferson to William Short, [ca. 12 July 1793]
From: Jefferson, Thomas
To: Short, William



[ca. 12 July 1793]

Th: Jefferson in writing to Mr. Short forgot to mention that the present occasion by Mr. Blake will be a happy one to receive from him the  Letters of Fernand Cortez published by the Archbishop of Mexico (afterwards Toledo) as mentioned in 3d. Borgoyne’s travels 303. which he so much wishes to get. If Mr. Short will send it by Mr. Blake and note the price it shall be added to the first investment to be made by his brother here. Better to send it unbound.
